Exhibit 10.3

 

EXECUTION VERSION

 

LEAD PLACEMENT AGREEMENT

 

This Lead Placement Agreement (this “Agreement”) is made as of the 17th day of
April, 2014, by and between Arbor Realty Collateralized Loan Obligation
2014-1, Ltd., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (the “Issuer”), Arbor Realty Collateralized Loan
Obligation 2014-1 LLC, a Delaware limited liability company (the “Co-Issuer”
and, together with the Issuer, the “Co-Issuers”) and Sandler O’Neill & Partners,
L.P. (“Sandler O’Neill”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer and the Co-Issuer intend to co-issue (a) the
U.S.$221,250,000 Class A Senior Secured Floating Rate Term Notes, due 2024 (the
“Class A Notes”), (b) the U.S. $24,250,000 Class B Secured Floating Rate Notes,
due 2024 (the “Class B Notes”) and (c) U.S. $35,750,000 Class C Secured Floating
Rate Notes, due 2024 (the “Class C Notes” and, together with the Class A Notes
and the Class B Notes, the “Notes”) pursuant to an indenture, dated as of
April 28, 2014 (the “Indenture”), by and between the Issuer, the Co-Issuer, U.S.
Bank National Association, as trustee (in such capacity, the “Trustee”), paying
agent, calculation agent, transfer agent, custodial securities intermediary,
backup advancing agent and notes registrar, and Arbor Realty SR, Inc., as
advancing agent (the “Advancing Agent”);

 

WHEREAS, the Issuer intends to issue 93,750 preferred shares, with a par value
of U.S.$0.0001 per share and a notional amount of U.S.$1.00 per share (the
“Preferred Shares” and, together with the Notes, the “Securities”) pursuant to
the Governing Documents (as defined in the Indenture) of the Issuer, certain
resolutions of the board of directors of the Issuer passed prior to the issuance
of the Preferred Shares and the Preferred Shares Paying Agency Agreement, dated
as of April 28, 2014 (the “Preferred Shares Paying Agency Agreement”), among the
Issuer, U.S. Bank National Association, as preferred shares paying agent (the
“Preferred Shares Paying Agent”), and MaplesFS Limited, as share registrar;

 

WHEREAS, Arbor Realty Collateral Management, LLC (“ARCM”) shall act as loan
obligation manager (the “Loan Obligation Manager”) of the Issuer’s assets in
accordance with the terms of a loan management agreement, dated as of April 28,
2014 (the “Loan Obligation Management Agreement”), between the Loan Obligation
Manager and the Issuer;

 

WHEREAS, the Co-Issuers have entered into a European co-placement agreement,
dated on or about the date of this Agreement (the “European Co-Placement
Agreement”), among the Co-Issuers and Chalkhill Partners LLP, as European
co-placement agent (the “European Co-Placement Agent”) governing the placement
of up to $25,000,000 of Class A Notes in Regulation S global form and up to
$1,000,000 of Class B Notes in Regulation S global form with purchasers outside
of the United States;

 

WHEREAS, on the Closing Date, the Issuer will purchase, have committed to
purchase or have identified for purchase the Loan Obligations from Arbor Realty
SR, Inc.

 

--------------------------------------------------------------------------------


 

(including any successor by merger, the “Parent”) and/or one or more of the
Parent’s affiliates or subsidiaries (collectively, the “Sellers”); and

 

WHEREAS, Sandler O’Neill hereby acknowledges that it has received good and
valuable consideration hereunder.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
and not otherwise defined herein shall have the meanings specified in the
Indenture.

 

2.                                      Appointment of Lead Placement Agent;
Placement of the Notes.

 

(a)                                 On the terms and subject to the conditions
specified in this Agreement, each of the Issuer and the Co-Issuer hereby
appoints Sandler O’Neill as its lead placement agent, and Sandler O’Neill hereby
accepts such appointment and agrees to act as lead placement agent (in such
capacity, the “Lead Placement Agent”), to use reasonable efforts to place the
Class A Notes, the Class B Notes and the Class C Notes in the respective
principal amounts (the “Placement Amounts”) specified in Schedule A hereto, in
privately negotiated transactions at varying prices determined by the Co-Issuers
and the Lead Placement Agent and agreed to with purchasers at times of sale.  In
placing the Notes, the Lead Placement Agent shall be obligated to act solely as
agent; provided, however, that the Lead Placement Agent in its sole discretion
may elect to effect placements of Notes by purchasing Notes as principal for
resale to purchasers pursuant to Rule 144A under the Securities Act.

 

(b)                                 Prior to or at the time that the Notes are
first issued or delivered, the conditions precedent in Section 7 hereof shall
have been satisfied in the sole judgment of the Lead Placement Agent exercised
in good faith.

 

(c)                                  The Lead Placement Agent may make a market
in the Notes but is not obligated to do so and may cease any such activity at
any time without notice.

 

3.                                      Placement of the Notes. Each of the
Issuer and the Co-Issuer intends that the Notes be placed through the Lead
Placement Agent as soon after this Agreement has become effective as is
advisable in the judgment of the Lead Placement Agent. The Issuer and Co-Issuer
confirm that they have authorized the Lead Placement Agent, subject to the
restrictions set forth below, to distribute copies of the offering memorandum
dated April 17, 2014 (the “Offering Memorandum”) in connection with the
placement of the Notes.

 

4.                                      Representations, Warranties and
Covenants of each of the Co-Issuers. Each of the Issuer or the Co-Issuer, as
applicable, represents and warrants (with respect to itself only) to the Lead
Placement Agent as of the Closing Date, and agrees with the Lead Placement
Agent, that:

 

(a)                                 it has not, directly or indirectly,
solicited any offer to buy or offered to sell, and shall not, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security which is or would be
integrated

 

2

--------------------------------------------------------------------------------


 

with the sale of the Securities in a manner that would require the Securities to
be registered under the Securities Act of 1933, as amended (the “Securities
Act”);

 

(b)                                 the Notes are eligible for resale pursuant
to Rule 144A under the Securities Act and shall not be, on the Closing Date, of
the same class as securities listed on a national securities exchange registered
under Section 6 of the United States Securities Exchange Act, as amended (the
“Exchange Act”), or quoted in a United States automated interdealer quotation
system;

 

(c)                                  the Offering Memorandum, the marketing
materials dated April 17, 2014 and the related asset summaries (collectively,
the “Offering Materials”) have been prepared by the Issuer and the Co-Issuer, as
applicable, in connection with the placement of the Notes.  The Offering
Materials and any amendments or supplements thereto did not and shall not, as of
their respective dates and, in the case of the Offering Memorandum, as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading except that the
representations and warranties set forth in this Section 4(c) do not apply to
statements or omissions that are made in reliance upon and in conformity with
information relating solely to the Lead Placement Agent furnished to the Issuer
by the Lead Placement Agent expressly for use in the Offering Materials or any
amendment or supplement thereto.  It is hereby acknowledged that the statements
set forth under “Risk Factors—Other Considerations Related to the Notes—Certain
Conflicts of Interest—The Placement Agents” and the fourth and fifth sentences
of the first paragraph under “Placement of the Notes” constitute the only
written information furnished to the Issuer by the Lead Placement Agent
expressly for use in the Offering Memorandum (or any amendment or supplement
thereto) (the “Placement Agent Information”).

 

(d)                                 since the respective dates as of which
information is given in the Offering Materials, except as contemplated or set
forth in the Offering Memorandum, it has not carried on any business other than
as described in the Offering Materials relating to the issue of the Securities;

 

(e)                                  the Issuer does not have any subsidiaries
and the Co-Issuer does not have any subsidiaries;

 

(f)                                   the Issuer (1) is an exempted company
incorporated with limited liability that has been duly and validly incorporated
and is existing and in good standing under the laws of the Cayman Islands;
(2) is duly qualified to do business as a foreign limited liability company and
is in good standing in all jurisdictions in which the ownership of its assets or
in which the conduct of its business requires or shall require such
qualification; and (3) has full power and authority to own its assets and
conduct its business as described in the Offering Materials and to enter into
and perform its obligations under this Agreement, the Securities Account Control
Agreement, the Indenture, the Preferred Shares Paying Agency Agreement, the
Servicing Agreement, each Loan Obligations Purchase Agreement and the Loan
Obligation Management Agreement, the European Co-Placement Agreement and to
enter into and consummate all the transactions in connection therewith as
contemplated by such agreements and in the Offering Materials;

 

3

--------------------------------------------------------------------------------


 

(g)                                  the Co-Issuer (1) is a limited liability
company that is in good-standing under the laws of the State of Delaware and is
duly qualified to do business as a limited liability company and is in good
standing in all jurisdictions in which the ownership of its assets or in which
the conduct of its business requires or shall require such qualification; and
(2) has full power and authority to own its assets and conduct its business as
described in the Offering Materials and to enter into and perform its
obligations under this Agreement and the Indenture and to enter into and
consummate all the transactions in connection therewith as contemplated by such
agreements and in the Offering Materials;

 

(h)                                 the Issuer has the authorized share capital
as set forth in the Offering Memorandum and all of the issued Preferred Shares
of the Issuer will have been duly and validly authorized and issued and are
fully paid and nonassessable, and all of the issued ordinary shares of the
Issuer shall be held on the Closing Date by ARMS 2014-1 Equity Holdings LLC
(“ARMS Equity”);

 

(i)                                     the Co-Issuer has the authorized
capitalization as set forth in the Offering Memorandum and all of the issued
membership interests of the Co-Issuer have been duly and validly authorized and
issued and all of the issued membership interests of the Co-Issuer shall be held
by Arbor Realty SR, Inc.;

 

(j)                                    the Notes have been duly authorized by
the Co-Issuer, and when issued and delivered and when appropriate entries have
been made in the Notes Register pursuant to this Agreement and the Indenture
against payment therefor, shall have been duly executed, authenticated, issued
and delivered and shall constitute valid and legally binding obligations of the
Co-Issuer, enforceable against the Co-Issuer in accordance with their terms and
entitled to the benefits provided by the Indenture, subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles;

 

(k)                                 the Notes have been duly authorized by the
Issuer and, when issued, authenticated and delivered and when appropriate
entries have been made in the Notes Register pursuant to this Agreement and the
Indenture against payment therefor, shall have been duly executed,
authenticated, issued and delivered and shall constitute valid and legally
binding obligations of the Issuer, enforceable against the Issuer in accordance
with their terms and entitled to the benefits provided by the Indenture,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles;

 

(l)                                     each of the Indenture and this Agreement
has been duly authorized by the Co-Issuer and, when executed and delivered by
the parties thereto and hereto, shall constitute a valid and legally binding
instrument, enforceable in accordance with its respective terms, under the laws
of the State of New York and all other relevant laws, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles;

 

(m)                             each of the Indenture, the Preferred Shares
Paying Agency Agreement, the Servicing Agreement, the Loan Obligation Management
Agreement, the Securities Account

 

4

--------------------------------------------------------------------------------


 

Control Agreement, this Agreement and each Loan Obligations Purchase Agreement
has been duly authorized by the Issuer and, when executed and delivered by the
parties thereto and hereto, shall constitute a valid and legally binding
instrument, enforceable in accordance with its terms under the laws of the State
of New York and all other relevant laws, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

 

(n)                                 except as may be required under state
securities laws, no filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency is necessary or required for the performance by the
Co-Issuer of its obligations hereunder, in connection with the offering,
issuance, placement or sale of the Notes hereunder or the consummation of the
transactions contemplated by or for the due execution, delivery or performance
of this Agreement, the Indenture, the Notes or any other agreement or instrument
entered into or issued or to be entered into or issued by the Co-Issuer in
connection with the consummation of the transactions contemplated herein and in
the Offering Materials (including the issuance and sale of the Securities and
the use of the proceeds from the sale of the Securities as described in the
Offering Memorandum under the caption “Use of Proceeds”);

 

(o)                                 except as may be required under state
securities laws, no filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency is necessary or required for the performance by the Issuer
of its obligations hereunder, in connection with the offering, issuance or sale
of the Notes hereunder or the consummation of the transactions contemplated by
or for the due execution, delivery or performance of this Agreement, the
Indenture, the Preferred Shares Paying Agency Agreement, the Securities Account
Control Agreement, the Securities, each Loan Obligations Purchase Agreement, the
Servicing Agreement, the Loan Obligation Management Agreement, the European
Co-Placement Agreement or any other agreement or instrument entered into or
issued or to be entered into or issued by the Issuer in connection with the
consummation of the transactions contemplated herein and in the Offering
Materials (including the issuance and sale of the Securities and the use of the
proceeds from the sale of the Securities as described in the Offering Memorandum
under the caption “Use of Proceeds”);

 

(p)                                 the statements set forth in the Offering
Memorandum under the captions “Description of the Securities,” “Security for the
Notes,” “The Loan Obligation Management Agreement,” “The Issuer” and “The
Co-Issuer” insofar as they purport to constitute a description of the Issuer or
the Co-Issuer or a summary of the terms of the Securities, the Indenture, the
Preferred Shares Paying Agency Agreement, the Securities Account Control
Agreement, the Servicing Agreement, each Loan Obligations Purchase Agreement and
the Loan Obligation Management Agreement and under the captions “Certain U.S.
Federal Income Tax Considerations,” “Cayman Islands Tax Considerations,”
“Certain ERISA Considerations” and “Placement of the Notes,” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are correct in all material respects;

 

(q)                                 the issue and placement of the Notes and the
compliance by the Issuer and the Co-Issuer, as applicable, with all of the
provisions of the Indenture, the Preferred Shares Paying Agency Agreement, the
Securities Account Control Agreement, each Loan Obligations

 

5

--------------------------------------------------------------------------------


 

Purchase Agreement, the Securities, the Servicing Agreement, the Loan Obligation
Management Agreement, the European Co-Placement Agreement and this Agreement and
the consummation of the transactions herein and therein contemplated shall not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any other agreement or instrument
to which the Issuer or the Co-Issuer is a party or by which the Issuer or the
Co-Issuer is bound, nor shall such action result in any violation of the
provisions of the Governing Documents of each of the Issuer or the Co-Issuer or
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Issuer or the Co-Issuer of each of their
assets; and, no consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or body is required
for the issue and sale of the Securities or the consummation of the transactions
by the Issuer and the Co-Issuer contemplated by this Agreement, the Indenture,
the Preferred Shares Paying Agency Agreement, each Loan Obligations Purchase
Agreement, the European Co-Placement Agreement or the Loan Obligation Management
Agreement (other than any governmental or other consents that have already been
obtained by either the Issuer or the Co-Issuer and that were in full force and
effect);

 

(r)                                    the Issuer has taken or caused to be
taken all necessary actions to create and perfect a first priority security
interest in the Assets in favor of the Trustee for the benefit of the Secured
Parties under the Indenture;

 

(s)                                   there are no legal or governmental
proceedings, inquiries or investigations pending to which the Issuer or the
Co-Issuer is a party or of which any property of the Issuer or Co-Issuer is the
subject and, to the Issuer’s and Co-Issuer’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;

 

(t)                                    on the Closing Date, there shall not
exist any default by any of the Issuer or the Co-Issuer or any condition, event
or act, which, with notice or lapse of time or both, would constitute an Event
of Default by the Issuer or the Co-Issuer under the Indenture;

 

(u)                                 none of the Issuer, the Co-Issuer or any
persons acting on their behalf (other than the Lead Placement Agent or the
European Co-Placement Agent as to whom the Co-Issuers make no representation)
has engaged or shall engage in any directed selling efforts as defined in
Rule 902 of Regulation S under the Securities Act with respect to the
Securities, and none of the foregoing persons has offered, placed or sold any of
the Securities, except for the placement of the Notes pursuant to this Agreement
or the European Co-Placement Agreement and the sale of the Preferred Shares to
ARMS Equity;

 

(v)                                 neither the Issuer nor the Co-Issuer has
entered into contractual arrangements with any person with respect to the
distribution of (1) the Notes, other than the Lead Placement Agent pursuant to
this Agreement and the European Co-Placement Agent pursuant to the European
Co-Placement Agreement and (2) the Preferred Shares, other than pursuant to the
Subscription Agreement dated as of the date hereof and signed by ARMS Equity
(the “Subscription Agreement”);

 

(w)                               no stamp or other issuance or transfer taxes
or duties and no capital gains, income, withholding or other taxes are payable
by or on behalf of the Lead Placement Agent to the government of the Cayman
Islands or any political subdivision or taxing authority thereof or

 

6

--------------------------------------------------------------------------------


 

therein in connection with the issuance, sale and delivery by the Issuer and the
Co-Issuer or the placement by the Lead Placement Agent outside the Cayman
Islands of the Notes to the investors thereof; provided that Cayman Islands
stamp duty will be payable if any of the Notes or Transaction Documents are
executed in, or after execution, brought into the Cayman Islands;

 

(x)                                 neither the Issuer nor the Co-Issuer has
offered or sold any Securities by means of any form of general solicitation or
general advertising and none of the foregoing persons shall offer to sell, offer
for sale or sell the Securities by means of any advertisement, article, notice
or other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising;

 

(y)                                 assuming compliance by the Lead Placement
Agent with the placement restrictions set forth in this Agreement and by the
European Co-Placement Agent in the European Co-Placement Agreement and
compliance by ARMS Equity with the restrictions set forth in the Preferred
Shares Paying Agency Agreement, neither the Issuer nor the Co-Issuer is required
to be registered as an “investment company” and neither the Issuer nor the
Co-Issuer shall be required to register as an “investment company” under the
U.S. Investment Company Act of 1940 (the “Investment Company Act”) as a result
of the conduct of its business in the manner contemplated by the Offering
Memorandum;

 

(z)                                  assuming compliance by the Lead Placement
Agent with the placement restrictions set forth in this Agreement and by the
European Co-Placement Agent in the European Co-Placement Agreement and
compliance by ARMS Equity with the restrictions set forth in the Preferred
Shares Paying Agency Agreement, no registration of the Securities under the
Securities Act is required for the placement of the Notes in the manner
contemplated by this Agreement and the Offering Memorandum or the sale of the
Preferred Shares under the Subscription Agreement and no qualification of an
indenture under the Trust Indenture Act of 1939, as amended, is required for the
offer, sale and placement of the Securities in the manner contemplated by this
Agreement, the Subscription Agreement and the Offering Memorandum;

 

(aa)                          each of the Issuer and the Co-Issuer shall make
available to the Lead Placement Agent such number of copies of the Offering
Memorandum and any amendment or supplement thereto as the Lead Placement Agent
shall reasonably request;

 

(bb)                          neither the Issuer nor the Co-Issuer has offered
and neither the Issuer nor the Co-Issuer shall offer (1) the Notes, except
pursuant to this Agreement and the European Co-Placement Agreement and (2) the
Preferred Shares, except pursuant to the Subscription Agreement;

 

(cc)                            the Co-Issuers shall offer and sell the Notes
and the Issuer shall offer and sell the Preferred Shares, only to persons
(1) who are “qualified purchasers” as defined in Section 2(a)(51) of the
Investment Company Act (“Qualified Purchasers”) that (except with respect to the
sale of the Preferred Shares to ARMS Equity) the Co-Issuers reasonably believe
are (A) “qualified institutional buyers” (“QIBs”) as defined in Rule 144A under
the Securities Act (“Rule 144A”) and whom the seller has informed that the
reoffer, resale, pledge or other transfer is being made in reliance on Rule 144A
or (B) solely in the case of Notes issued as

 

7

--------------------------------------------------------------------------------


 

Definitive Notes, institutional “accredited investors” under Rule 501(a)(1),
(2) (3) or (7) of Regulation D under the Securities Act (“Regulation D”) or
(2) the Co-Issuers reasonably believe are not “U.S. persons” or U.S. residents
for purposes of the Investment Company Act and that the sale, reoffer, resale,
pledge or other transfer is being made in compliance with Regulation S under the
Securities Act (“Regulation S”); terms used in this paragraph have the meanings
given to them by Regulation S, Rule 144A or Regulation D, as applicable;

 

(dd)                          each of the Issuer and the Co-Issuer shall
immediately notify the Lead Placement Agent, and confirm such notice in writing,
of (1) any filing made by the Co-Issuers of information relating to the offering
of the Securities with any securities exchange or any other regulatory body in
the United States or any other jurisdiction, and (2) prior to the completion of
the placement of the Notes by the Lead Placement Agent, any material changes in
or affecting the earnings, business affairs or business prospects of either the
Issuer or the Co-Issuer which (i) make any statement in the Offering Materials
false or misleading in any material respect or (ii) are not disclosed in the
Offering Memorandum. In such event or if during such time any event shall occur
or condition shall exist as a result of which it is necessary, in the opinion of
any of the Issuer, the Co-Issuer, their counsel, the Lead Placement Agent or its
counsel, to amend or supplement the Offering Materials in order that the final
Offering Materials not include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances then existing, each of the Issuer
and the Co-Issuer shall forthwith amend or supplement the final Offering
Materials by preparing and furnishing to the Lead Placement Agent an amendment
or amendments of, or a supplement or supplements to, the final Offering
Materials (in form and in substance satisfactory in the opinion of counsel for
the Lead Placement Agent) so that, as so amended or supplemented, the final
Offering Materials shall not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances existing at the time it is delivered to an
investor, not misleading;

 

(ee)                            each of the Issuer and the Co-Issuer shall
advise the Lead Placement Agent promptly of any proposal to amend or supplement
the Offering Materials and shall not effect such amendment or supplement without
the consent of the Lead Placement Agent, which consent shall not be unreasonably
withheld or delayed.  Neither the consent of the Lead Placement Agent to, nor
the Lead Placement Agent’s delivery of, any such amendment or supplement, shall
constitute a waiver of any of the conditions set forth in Section 7 hereof;

 

(ff)                              each of the Issuer and the Co-Issuer agrees
that it shall not make any offer or sale of Securities of any class if, as a
result of the doctrine of “integration” referred to in Rule 502 promulgated
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the placement of the Notes by the Lead Placement Agent, (ii) the
resale of the Notes by the initial investors to others, or (iii) the initial
sale of the Preferred Shares) the exemption from the registration requirements
of the Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise;

 

(gg)                            each of the Issuer and the Co-Issuer agrees
that, in order to render the Notes eligible for resale pursuant to Rule 144A
under the Securities Act, while any of the Notes remain outstanding, they shall
make available, upon request, to any Holder of the Notes or prospective
purchasers of the Notes designated by any Holder the information specified in
Rule

 

8

--------------------------------------------------------------------------------


 

144A(d)(4), unless each of the Issuer and the Co-Issuer furnishes information to
the United States Securities and Exchange Commission (the “Commission”) pursuant
to Section 13 or 15(d) of the Exchange Act (such information, whether made
available to Holders or prospective purchasers or furnished to the Commission,
is hereinafter referred to as “Additional Information”);

 

(hh)                          each of the Issuer and the Co-Issuer shall use the
net proceeds received by them from the sale of the Securities in the manner
specified in the Offering Memorandum under “Use of Proceeds”;

 

(ii)                                  during a period of 180 days from the date
of the Offering Memorandum, neither the Issuer nor the Co-Issuer shall, directly
or indirectly, issue, sell, offer to sell, grant any option for the sale of, or
otherwise dispose of, any debt securities or guarantees of debt securities of
the Issuer or the Co-Issuer, as applicable, or any securities convertible or
exchangeable into or exercisable for any debt securities or guarantees of debt
securities of the Issuer or the Co-Issuer, as applicable, or any securities
convertible or exchangeable into or exercisable for any debt security or
guarantee of debt securities of the Issuer or Co-Issuer, except as described in
the Offering Memorandum;

 

(jj)                                the Co-Issuers shall use all reasonable
efforts in cooperation with the Lead Placement Agent to permit the Notes to be
eligible for clearance and settlement through DTC;

 

(kk)                          each certificate representing a Note shall bear
the legends contained in the Indenture for the time period and upon the other
terms stated in the Indenture;

 

(ll)                                  each certificate representing a Preferred
Share shall bear the legends contained in the Preferred Shares Paying Agency
Agreement for the time period and upon the other terms stated in the Preferred
Shares Paying Agency Agreement;

 

(mm)                  the Co-Issuers shall have no debt other than as indicated
in or contemplated by the Offering Memorandum (including, without limitation,
expenses incurred in connection with the offering of the Notes);

 

(nn)                          the application of the proceeds of the sale of the
Securities shall not be in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as amended and in effect on the Closing
Date;

 

(oo)                          the Co-Issuers have taken all necessary steps to
ensure that any Bloomberg screen containing information about the Notes
represented by Rule 144A Global Securities includes the following (or similar)
language:

 

(i)             the “Note Box” on the bottom of the “Security Display”
page describing the Rule 144A Global Securities shall state: “Iss’d Under 144A”;

 

(ii)          the “Security Display” page shall have flashing red indicator “See
Other Available Information”; and

 

9

--------------------------------------------------------------------------------


 

(iii)       the indicator shall link to the “Additional Security Information”
page, which shall state that the securities “are being offered in reliance on
the exemption from registration under Rule 144A of the Securities Act to persons
who are both (i) qualified institutional buyers (as defined in Rule 144A under
the Securities Act) and (ii) qualified purchasers (as defined under
Section 3(c)(7) under the 1940 Act).”

 

(pp)                          the Co-Issuers, have confirmed that CUSIP has
established a “fixed field” attached to the CUSIP numbers for the Notes
represented by Rule 144A Global Securities containing “144A” indicators; and

 

(qq)                          the Co-Issuers have complied with the
representations, certifications and covenants made to Moody’s Investor
Service, Inc. (“Moody’s”) and DBRS, Inc. (“DBRS”) (the “Hired NRSROs”) in
connection with the engagement of the Hired NRSROs to issue and monitor credit
ratings on the Notes, including any certification provided to the Hired NRSROs
in connection with Rule 17g-5(a)(iii) of the Exchange Act (“Rule 17g-5”).  The
Co-Issuers are the sole parties responsible for compliance with Rule 17g-5 in
connection with the issuance and monitoring of the credit ratings on the Notes. 
Each of the Issuer and Co-Issuer shall comply with the representations,
certifications and covenants made by it in the engagement letters with the Hired
NRSROs, including any representation, certification or covenant provided to the
Hired NRSROs in connection with Rule 17g-5, and shall make accessible to any
non-hired nationally recognized statistical rating organization all information
provided to each Hired NRSROs in connection with the issuance and monitoring of
the credit ratings on the Notes in accordance with Rule 17g-5.

 

(rr)                                there is no other placement agreement with
respect to the placement of the Notes other than this Lead Placement Agreement
and the European Co-Placement Agreement, with respect to the Class A Notes and
the Class B Notes solely in the European Economic Area.  Sandler O’Neill &
Partners, L.P. is the sole bookrunner and sole lead placement agent with respect
to the Notes, and all orders with respect to the Notes shall be made through
Sandler O’Neill & Partners, L.P.

 

5.                                      Representations, Warranties and
Covenants of the Lead Placement Agent.  The Lead Placement Agent, hereby
represents and warrants to each of the Issuer and the Co-Issuer as of the
Closing Date, and agrees with the Issuer and the Co-Issuer that:

 

(a)                                 it is a QIB and a Qualified Purchaser, with
such knowledge and experience in financial and business matters as are necessary
in order to evaluate the merits and risks of an investment in the Notes;

 

(b)                                 it understands that (i) the Notes have not
been and shall not be registered under the Securities Act, and (ii) neither the
Issuer nor the Co-Issuer are, and shall not be, registered as an “investment
company” under the Investment Company Act;

 

(c)                                  it shall place the Notes only to persons
(i) (A) who are Qualified Purchasers and that the Lead Placement Agent
reasonably believes are QIBs or institutional “accredited investors” under
Regulation D, (B) who are not broker-dealers that own and invest on a
discretionary basis less than $25,000,000 in securities of unaffiliated issuers,
(C) who are

 

10

--------------------------------------------------------------------------------


 

not participant-directed employee plans such as 401(k) plans, (D) who are acting
for their own account or the account of others who would otherwise qualify under
this Section 5(c), (E) who are not formed for the purpose of investing in the
Senior Notes, and (F) who will hold at least the minimum denomination or
(ii) that the Lead Placement Agent reasonably believes are not U.S. Persons or
U.S. residents for purposes of the Investment Company Act and that the sale,
reoffer, resale, pledge or other transfer is being made in compliance with
Regulation S; terms used in this paragraph have the meanings given to them by
Regulation S or Rule 144A, as applicable;

 

(d)                                 it has not and shall not invite any member
of the public in the Cayman Islands to subscribe for the Notes;

 

(e)                                  it acknowledges that purchases and resales
of the Notes are restricted as described under “Transfer Restrictions” in the
Offering Memorandum;

 

(f)                                   it acknowledges that the information
relating solely to it furnished to the Issuer and the Co-Issuer specifically for
use in the Offering Memorandum has been prepared by the Lead Placement Agent and
accordingly, the Lead Placement Agent only assumes the responsibility for the
accuracy, completeness or applicability of the information it has furnished;

 

(g)                                  in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), for any transaction which the Lead Placement Agent
sells as principal in connection with the initial placement of the Notes by the
Co-Issuers, with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), the Lead Placement Agent has not made and will not make
an offer of Notes to the public in that Relevant Member State prior to the
publication of an offering memorandum in relation to the Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of notes to the public in that
Relevant Member State at any time: (i) at any time to any legal entity which is
a qualified investor as defined in the Prospectus Directive; (ii) at any time to
fewer than 100, or, if the Relevant Member State has implemented the relevant
provision of the 2010 PD Amending Directive, 150, legal persons (other than
qualified investors as defined in the Prospectus Directive) subject to obtaining
the prior consent of the relevant dealer or dealers nominated by the Issuer for
any such offer; or (iii) at any time in any other circumstances falling within
Article 3(2) of the Prospectus Directive, provided that no such offer of  Notes
referred to in (i) to (iii) above requires the publication by the Issuer or the
Lead Placement Agent of a prospectus pursuant to Article 3 of the Prospectus
Directive.  For the purposes of this clause, the expression an “offer of Notes
to the public” in relation to any securities in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State, the expression “Prospectus Directive” means Directive 2003/71/EC
(and the amendments thereto, including the 2010 PD Amending Directive, to the
extent implemented in the Relevant

 

11

--------------------------------------------------------------------------------


 

Member State), and includes any relevant implementing measure in the Relevant
Member State and the expression “2010 PD Amending Directive” means Directive
2010/73/EU.

 

(h)                                 it represents and agrees that the Notes
offered and placed in reliance on Regulation S have been and will be offered,
placed and sold only in offshore transactions.  In connection therewith, it
agrees that it has not offered, placed or sold and will not offer, place or sell
the Notes in the United States or to, or for the benefit or account of, a U.S.
Person (other than a distributor), in each case, as defined in Rule 902 under
the Securities Act (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Notes pursuant hereto and the Closing Date, other than in accordance with
Regulation S or another exemption from the registration requirements of the
Securities Act;

 

(i)                                     no form of general solicitation or
general advertising has been or will be used by it or any of its representatives
in connection with the offer, placement and sale of any of the Securities,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine, or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising; and

 

(j)                                    (i) it has only communicated or caused to
be communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”) received
by it in connection with the issue or sale of any Securities in circumstances in
which Section 21(1) of the FSMA does not apply to the Issuer; and (ii) it has
complied and will comply with all applicable provisions of the FSMA with respect
to anything done by it in relation to the Notes in, from or otherwise involving
the United Kingdom.

 

Terms used in this Section 5 that have meanings specified in Regulation S are
used herein as so defined.

 

6.                                      Fees and Expenses.  The proceeds of the
offering of the Securities shall be used by the Issuer to pay (or, the Issuer
shall cause to be paid) all expenses incurred in connection with the offering of
the Securities, including the preparation and printing of the preliminary and
final offering memoranda, the preparation, issuance and delivery of the Notes to
the initial purchasers thereof, any fees charged by the Rating Agencies in
rating the Notes and the fees of counsel to the Issuer and Co-Issuer, the Lead
Placement Agent, the European Co-Placement Agent, the Preferred Shares Paying
Agent, the fees of the Loan Obligation Manager, the Trustee and out-of-pocket
expenses of the Lead Placement Agent in the amount of $125,000.  In addition,
the Lead Placement Agent shall receive a fee of 1.0% of the aggregate principal
amount of the sale of the Class A Notes, Class B Notes and Class C Notes (it
being understood that no fee shall be payable to the Lead Placement Agent with
respect to (i) Class B Notes, Class C Notes or Preferred Shares purchased by the
Loan Obligation Manager or its affiliates or (ii) any Class A Notes or Class B
Notes sold by the European Co-Placement Agent for up to $25,000,000 of Class A
Notes in Regulation S global form or up to $1,000,000 of Class B Notes in
Regulation S global form).

 

12

--------------------------------------------------------------------------------


 

7.                                      Conditions Precedent to the Placement of
the Notes.  The obligations of the Lead Placement Agent hereunder are subject to
the accuracy of the representations and warranties of each of the Issuer and the
Co-Issuer contained in Section 4 hereof or in certificates of any of the
respective officers of the Issuer or Co-Issuer delivered pursuant to the
provisions hereof, to the performance by the Issuer and the Co-Issuer of their
covenants and other obligations hereunder, and to the following further
conditions precedent:

 

(a)                                 On the Closing Date, the Lead Placement
Agent shall have received the opinions, dated as of the Closing Date of
Cadwalader, Wickersham & Taft LLP, special counsel to the Co-Issuers, Richards,
Layton & Finger, P.A. counsel to the Co-Issuer and Maples and Calder, Cayman
Islands counsel to the Issuer, each in form and substance satisfactory to the
Lead Placement Agent and its counsel, and shall have received the opinions,
dated as of the Closing Date, of Cadwalader, Wickersham & Taft LLP, special
counsel to the Co-Issuers, as to certain U.S. insolvency law matters and certain
security interest matters, in form and substance reasonably satisfactory to the
Lead Placement Agent.

 

(b)                                 On the Closing Date, the Lead Placement
Agent shall receive an opinion of Cadwalader, Wickersham & Taft LLP, special US
counsel to the Issuer,  in form and substance satisfactory to the Lead Placement
Agent, to the effect that the Issuer is exempt from registration as an
“investment company” under the Investment Company Act and is not relying on
Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act.

 

(c)                                  On the Closing Date, (i) the Offering
Materials, as amended or supplemented, shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) there shall not have been, since the
date hereof or since the respective dates as of which information is given in
the Offering Materials, any material adverse change or prospective material
adverse change with respect to the Issuer, the Co-Issuer or the Assets;
(iii) each of the Issuer and the Co-Issuer shall have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied pursuant to this Agreement on or prior to the Closing  Date; and
(iv) the representations and warranties of the Issuer and the Co-Issuer in
Section 4 shall be accurate and true and correct as though expressly made on and
as of the Closing Date except as specifically set forth therein.

 

(d)                                 On the Closing Date, the Lead Placement
Agent shall have received a certificate of an authorized officer of ARCM, dated
as of the Closing Date, substantially in the form attached hereto as Exhibit A.

 

(e)                                  On the Closing Date, the Lead Placement
Agent shall have received certificates of authorized officers of each Seller,
dated as of the Closing Date, substantially in the form attached hereto as
Exhibit B.

 

(f)                                   On the Closing Date, the Lead Placement
Agent shall have received from Ernst & Young LLP a letter, dated as of the
Closing Date in form and substance reasonably satisfactory to the Lead Placement
Agent, with respect to certain financial, statistical and other information
contained in the data tape, the Offering Memorandum and in related materials and
the composition of the Loan Obligations on the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(g)                                  The Co-Issuer shall have duly authorized,
executed and delivered the Indenture and this Agreement.

 

(h)                                 The Issuer shall have duly authorized,
executed and delivered the Indenture, the Preferred Shares Paying Agency
Agreement, the Servicing Agreement, the Loan Obligation Management Agreement and
each Loan Obligations Purchase Agreement.

 

(i)                                     ARCM shall have duly authorized,
executed and delivered the Loan Obligation Management Agreement.

 

(j)                                    Each Seller shall have duly authorized,
executed and delivered the applicable Loan Obligations Purchase Agreement.

 

(k)                                 Arbor Commercial Mortgage, LLC shall have
duly authorized, executed and delivered the Servicing Agreement.

 

(l)                                     The Notes shall have been executed by
the Issuer and the Co-Issuer and authenticated by the Trustee and the conditions
precedent thereto, as set forth in the Indenture, shall have been satisfied.

 

(m)                             The Preferred Shares shall have been issued by
the Issuer and the conditions precedent thereto, as set forth in the Preferred
Shares Paying Agency Agreement and the Governing Documents, shall have been
satisfied.

 

(n)                                 Prior to the placement of the Notes
hereunder, the Lead Placement Agent shall have received the opinions, dated as
of the Closing Date, of the respective counsel to the Trustee, the Preferred
Shares Paying Agent, the Loan Obligation Manager, the CLO Servicer, Arbor Realty
SR, Inc. and ARMS Equity, each in form and substance reasonably satisfactory to
the Lead Placement Agent.

 

(o)                                 Prior to the placement of the Notes, the
Issuer and Co-Issuer, as applicable, shall have obtained a letter from each of
Moody’s and DBRS confirming that (i) the Class A Notes have been rated “Aaa(sf)”
by Moody’s and “AAA(sf)” by DBRS, (ii) the Class B Notes have been rated at
least “Baa2(sf)” by Moody’s and “BBB(sf)” by DBRS and (iii) the Class C Notes
have been rated at least “BBB(low)(sf)” by DBRS, and shall deliver copies of
such letter to the Lead Placement Agent.

 

(p)                                 The Lead Placement Agent shall have received
such further information, certificates, documents and opinions as it may have
reasonably requested.

 

(q)                                 The Co-Issuers and DTC shall have executed
and delivered one or more letters of representation with respect to the Notes
each in a form reasonably satisfactory to the Lead Placement Agent.

 

(r)                                    All of the Preferred Shares shall have
been purchased by ARMS Equity on the Closing Date.

 

14

--------------------------------------------------------------------------------


 

8.                                      Indemnification and Contribution.

 

(a)                                 Subject to the Priority of Payments set
forth in Section 11.1 of the Indenture, the Co-Issuers shall indemnify and hold
harmless the Lead Placement Agent and each of its affiliates, their respective
partners, officers, directors, agents and employees and each person who controls
the Lead Placement Agent or any of its affiliates within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Placement Agent Indemnified Person”), to the full extent lawful, from and
against any losses, claims, damages, liabilities or expenses, joint or several,
as the same are incurred, to which the Placement Agent Indemnified Person may
become subject insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof) (1) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in the
Offering Materials or any amendment or supplement thereto or arise out of or are
based upon the omission or alleged omission to state in the Offering Materials a
material fact necessary to make the statements therein, in the light of the
circumstances under which they are made, not misleading, other than the
Placement Agent Information or (2) are based upon a breach by either of the
Co-Issuers of any of its representations, warranties or agreements contained in
this Agreement, and shall periodically reimburse the Lead Placement Agent for
any and all legal or other expenses reasonably incurred by the Lead Placement
Agent and each other Placement Agent Indemnified Person in connection with
investigating or defending, settling, compromising or paying any such losses,
claims, damages, liabilities, expenses or actions as such expenses are incurred;
provided, however, that the foregoing indemnity with respect to any untrue
statement contained in or any statement omitted from the Offering Memorandum (as
the same may be amended or supplemented) shall not inure to the benefit of the
Lead Placement Agent, if (x) such loss, liability, claim, damage or expense
resulted from the fact that the Lead Placement Agent sold or placed Notes to a
Person to whom there was not sent or given, at or prior to the written
confirmation of such sale or placement, as the case may be, a copy of the
Offering Memorandum, as then amended or supplemented, (y) the Issuer shall have
previously and timely furnished sufficient copies of the Offering Memorandum, as
so amended or supplemented, to the Lead Placement Agent in accordance with this
Agreement and (z) the Offering Memorandum, as so amended or supplemented, would
have corrected such untrue statement or omission.

 

(b)                                 The Lead Placement Agent shall indemnify and
hold harmless the Issuer and the Co-Issuer, each of their respective affiliates,
their respective officers, directors, managers and each person controlling the
Issuer and Co-Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages, liabilities
or expenses, joint or several, as the same are incurred, to which the Issuer or
the Co-Issuer may become subject insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in the statements set forth in the Placement Agent Information or acts
or omissions thereof or arise out of or are based upon the omission or alleged
omission to state in such paragraphs a material fact necessary with respect to
the Lead Placement Agent or acts or omissions thereof to make the statements in
such paragraphs, in the light of the circumstances under which they are made,
not misleading.  For the avoidance of doubt, the Lead Placement Agent shall not
have any obligation to verify or monitor, or have any liability for, any
statements set forth in the Placement Agent Information that has not been
provided by the Lead Placement Agent.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Promptly after receipt by an indemnified
party under Section 8(a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise under such subsection except to
the extent it has been materially prejudiced by such failure. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it may elect, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
action and approval of counsel by the indemnified party, the indemnifying party
shall not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (in addition to local counsel) for
the indemnified party), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party at the expense of the indemnifying
party to represent the indemnified party within a reasonable time after notice
of commencement of the action or (iii) the indemnifying party has authorized the
employment of counsel for the indemnified party at the expense of the
indemnifying party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or (b) above in respect of any losses, claims, damages,
liabilities or expenses (or actions in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as incurred as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative benefits received by the Co-Issuers on the
one hand and the Lead Placement Agent on the other from the offering of the
Notes.  If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Co-Issuers on the one hand and the Lead Placement
Agent on the other in connection with the statements or omissions or breaches of
representations, warranties or agreements which resulted in such losses, claims,
damages, liabilities or expenses (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Co-Issuers on the one hand and by the Lead Placement Agent on the other shall be
in the same proportion as the total proceeds to the Co-Issuers from the sale of
Securities bears to, as applicable, the underwriting discounts and

 

16

--------------------------------------------------------------------------------


 

commissions received by the Lead Placement Agent. The relative fault shall be
determined by reference to, among other things, whether the indemnified party
failed to give the notice required under Section 8(c) above, including the
consequences of such failure, and whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Co-Issuers on the one hand or the
Lead Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement,
omission or breach. The Co-Issuers and the Lead Placement Agent agree that it
would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 8(d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses (or
actions in respect thereof) referred to above in this Section 8(d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim (which shall be limited as provided in Section 8(c) above if the
indemnifying party has assumed the defense of any such action in accordance with
the provisions thereof). Notwithstanding the provisions of this Section 8(d),
the Lead Placement Agent shall not be required to contribute any amount in
excess of the amount by which the amount of the discounts and commissions
received by it or fees paid to it, as applicable, exceeds the amount of any
damages which the Lead Placement Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation shall be entitled to
a contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

9.                                      Duration, Termination and Assignment of
this Agreement.

 

(a)                                 This Agreement shall become effective as of
the date first written above and shall remain in force until terminated as
provided in this Section 9.

 

(b)                                 This Agreement may be terminated by the Lead
Placement Agent at any time without the payment of any penalty by the Lead
Placement Agent, if there is a breach of any of the representations, warranties,
covenants or agreements of the Issuer or the Co-Issuer hereunder or if any of
the conditions set forth in Section 7 hereof have not been satisfied.

 

(c)                                  This Agreement shall terminate in the event
that on or after the date hereof, there shall have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or in trading of the securities of the
Loan Obligation Manager or any affiliate of the Loan Obligation Manager on any
exchange or over-the-counter market; (ii) a general moratorium on commercial
banking activities declared by either federal or New York State authorities; or
(iii) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war, or other
calamity or crisis, if the effect of any such event specified in this clause
(iii) in the judgment of the Lead Placement Agent makes it impracticable or
inadvisable to proceed with the offering or delivery of the Notes on the terms
and in the manner contemplated by this Agreement and in the Offering Memorandum.

 

17

--------------------------------------------------------------------------------


 

(d)                                 The Issuer shall pay all fees and expenses
in connection with the offering, placement and sale of the Notes immediately
following any termination of this Agreement pursuant to Section 9(c) hereof.

 

(e)                                  This Agreement is not assignable by any
party hereto.

 

10.                               Notices. All communications hereunder shall be
in writing and shall be mailed, hand delivered or faxed and confirmed to the
parties as follows:

 

If to Sandler O’Neill:

 

Sandler O’Neill & Partners, L.P.
1251 Avenue of the Americas — 6th Floor
New York, New York  10020
Attention:  General Counsel
Telephone:  (212) 466-7800
Fax:  (212) 466-7996

 

If to the Issuer:

 

Arbor Realty Collateralized Loan Obligation 2014-1, Ltd.
c/o MaplesFS Limited
Queensgate House
P.O. Box 1093
Queensgate House, KY1-1102
Grand Cayman, Cayman Islands
Attention: The Directors

Telephone:  (345) 945-7099
Fax:  (345) 945-7100

 

with a copy to the Loan Obligation Manager:

 

Arbor Realty Collateral Management, LLC
333 Earle Ovington Boulevard, 9th Floor
Uniondale, New York  11553
Attention:  Executive Vice President, Structured Securitization
Fax:  (212) 389-6573
Telephone:  (212) 389-6546

 

If to the Co-Issuer:

 

Arbor Realty Collateralized Loan Obligation 2014-1 LLC
c/o Puglisi & Associates
830 Library Avenue, Suite 204,
Newark, Delaware 19711
Attention: Donald J. Puglisi
Telephone: (302) 738-6680
Fax: (302) 738-7210

 

18

--------------------------------------------------------------------------------


 

with a copy to the Loan Obligation Manager (as addressed above).

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

11.                               Consent to Jurisdiction. Each of the parties
hereto (i) agrees that any legal suit, action or proceeding brought by any party
to enforce any rights under or with respect to this Agreement or any other
document or the transactions contemplated hereby or thereby may be instituted in
any federal court in the City of New York, State of New York, U.S.A.; provided,
however, that if a federal court in the City of New York declines jurisdiction
for any reason, any legal suit, action or proceeding brought by any party to
enforce any rights under or with respect to this Agreement or any other document
or the transactions contemplated hereby or thereby may be instituted in any
state court in the City of New York, State of New York, U.S.A., (ii) irrevocably
waives to the fullest extent permitted by law any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
instituted in the City of New York, State of New York, U.S.A., (iii) irrevocably
waives to the fullest extent permitted by law any claim that and agrees not to
claim or plead in any court that any such action, suit or proceeding brought in
a court in the City of New York, State of New York, U.S.A. has been brought in
an inconvenient forum and (iv) irrevocably submits to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding or for
recognition and enforcement of any judgment in respect thereof.

 

Each of the Issuer and the Co-Issuer individually hereby irrevocably and
unconditionally designates and appoints CT Corporation System, 111 8th Avenue,
13th Floor, New York, New York 10011, U.S.A. (and any successor entity), as
their respective authorized agent to receive and forward on its behalf service
of any and all process which may be served in any such suit, action or
proceeding in any such court and agrees that service of process upon CT
Corporation shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and shall be taken and held to be
valid personal service upon it. Said designation and appointment shall be
irrevocable. Nothing in this Section 11 shall affect the rights of the Lead
Placement Agent, its respective affiliates or any indemnified party to serve
process in any manner permitted by law.  Each of the Issuer and the Co-Issuer
further agrees to take any and all action, including the execution and filing of
any and all such documents and instruments, as may be necessary to continue such
designation and appointment of CT Corporation in full force and effect so long
as the Notes are outstanding but in no event for a period longer than five years
from the date of this Agreement. Each of the Issuer and the Co-Issuer hereby
irrevocably and unconditionally authorizes and directs CT Corporation to accept
such service on their behalf. If for any reason CT Corporation ceases to be
available to act as such, each of the Issuer and the Co-Issuer agrees to
designate a new agent in New York City on the terms and for the purposes of this
provision reasonably satisfactory to the Lead Placement Agent.

 

To the extent that either the Issuer or the Co-Issuer has or hereafter may
acquire any immunity from jurisdiction of any court (including, without
limitation, any court in the United States, the State of New York, Cayman
Islands or any political subdivision thereof) or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property or

 

19

--------------------------------------------------------------------------------


 

assets, this Agreement, or any other documents or actions to enforce judgments
in respect of any thereof, it hereby irrevocably waives such immunity, and any
defense based on such immunity, in respect of its obligations under the
above-referenced documents and the transactions contemplated thereby, to the
extent permitted by law.

 

12.                               Arms-Length Transaction.  Each of the
Co-Issuers acknowledges and agrees that (i) Sandler O’Neill is acting solely in
the capacity of an arm’s length contractual counterparty to the Issuer and the
Co-Issuer with respect to the placement of the Notes pursuant to this Agreement
and not as a financial advisor or a fiduciary to, or agent of, the Issuer or the
Co-Issuer or any other person, (ii) Sandler O’Neill is not advising the Issuer,
the Co-Issuer or any other person as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction, (iii) the Issuer and the Co-Issuer
shall consult with their own advisors concerning any such matter and shall be
responsible for making their own independent investigation and appraisal of any
transactions contemplated by this Agreement, and the Lead Placement Agent shall
have no responsibility or liability to the Issuer or the Co-Issuer with respect
thereto, and (iv) any review by the Lead Placement Agent of the Issuer, the
Co-Issuer or any transactions contemplated by this Agreement or any other
matters relating thereto will be performed solely for the benefit of the Lead
Placement Agent and shall not be on behalf of the Issuer, the Co-Issuer or any
other person.  Each of the Co-Issuers waives, to the fullest extent permitted by
law, any and all claims it may have against the Lead Placement Agent for breach
of fiduciary duty or alleged breach of fiduciary duty and agrees that the Lead
Placement Agent shall have no liability (whether direct or indirect) to either
of the Co-Issuers in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of such Co-Issuer.

 

13.                               Judgment Currency. If, pursuant to a judgment
or order being made or registered against either the Issuer or the Co-Issuer,
any payment under or in connection with this Agreement to the Lead Placement
Agent is made or satisfied in a currency (the “Judgment Currency”) other than in
United States Dollars then, to the extent that the payment (when converted into
United States Dollars at the rate of exchange on the date of payment or, if it
is not practicable for the Lead Placement Agent to purchase United States
Dollars with the Judgment Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable to do so) actually received by
the Lead Placement Agent falls short of the amount due under the terms of this
Agreement, the Issuer or the Co-Issuer, as applicable, shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Lead Placement Agent against the amount of such short fall and such
indemnity shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid.  For the purpose of this Section 13, “rate of
exchange” means the rate at which the Lead Placement Agent is able on the
relevant date to purchase United States Dollars with the Judgment Currency and
shall take into account any premium and other costs of exchange.

 

14.                               Amendments to this Agreement. This Agreement
may be amended by the parties hereto only if such amendment is specifically
approved in writing by the Issuer, the Co-Issuer and the Lead Placement Agent. 
The Co-Issuers must provide notice of any amendment or modification of this
Agreement to the Rating Agency rating the Notes at the time of any such
amendment or modification.

 

20

--------------------------------------------------------------------------------


 

15.                               Parties.  This Agreement shall inure to the
benefit of and be binding upon the Lead Placement Agent, the Co-Issuers and
their respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Lead Placement Agent, the Co-Issuers and their respective successors
and affiliates and the controlling persons and partners, officers, directors,
agents and employees referred to in Section 8, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provisions herein
contained.  This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Lead Placement Agent, the
Co-Issuers, each of their respective affiliates and their respective successors,
and said controlling persons and officers, directors and managers and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation.  No purchaser of Securities shall be deemed to be a successor by
reason merely of such purchase.

 

16.                               Governing Law.  This Agreement shall be
construed in accordance with the internal laws of the State of New York, without
giving effect to the choice of law principles thereof.

 

17.                               Counterparts.  This Agreement may be
simultaneously executed in several counterparts, each of which shall be deemed
to be an original, and all such counterparts shall together constitute but one
and the same agreement.

 

18.                               Representations, Warranties and Indemnities to
Survive Delivery.  The respective representations, warranties and indemnities of
the Issuer, the Co-Issuer, of their respective officers and of the Lead
Placement Agent set forth in or made pursuant to, this Agreement, including any
warranty relating to the payment of expenses owed to the Lead Placement Agent
hereunder shall remain in full force and effect and shall survive delivery of
and payment for the Securities and any termination of this Agreement.

 

19.                               No Petition Agreement. The Lead Placement
Agent agrees that, so long as any Note is outstanding and for a period of one
year plus one day or, if longer, the applicable preference period then in effect
after payment in full of all amounts payable under or in respect of the
Transaction Documents, it shall not institute against or join or assist any
other Person in instituting against, any of the Issuer or the Co-Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law of any
jurisdiction. This Section 19 shall survive any termination of this Agreement.

 

20.                               Non-Recourse Agreement. Notwithstanding any
other provision of this Agreement, all obligations of the Issuer or the
Co-Issuer arising hereunder or in connection herewith are limited in recourse to
the Pledged Obligations and to the extent the proceeds of the Pledged
Obligations, when applied in accordance with the Priority of Payments, are
insufficient to meet the obligations of the Issuer or the Co-Issuer hereunder in
full, the Issuer or the Co-Issuer, as applicable, shall have no further
liability in respect of any such outstanding obligations and any claims against
the Issuer or the Co-Issuer, as applicable, shall be extinguished and shall not
thereafter revive.  The Lead Placement Agent hereby agrees and acknowledges that
the obligations of the Co-Issuers hereunder are solely the corporate obligations
of the Co-Issuer and that no recourse shall be had against any officer,
director, employee, shareholder, limited partner

 

21

--------------------------------------------------------------------------------


 

or incorporator of the Co-Issuers for any amounts payable hereunder.  This
Section 20 shall survive any termination of this Agreement.

 

21.                               Taxes.  The Issuer shall not be obligated to
pay any additional amounts to the holders or beneficial owners of any Note as a
result of withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges with respect to such Notes.

 

22.                               Entire Agreement.  This Agreement constitutes
the entire understanding and agreement among the parties hereto and supercedes
any and all prior understandings amongst them relating to the subject matter
hereof (apart from the letter agreement dated  April 9, 2014 between Arbor
Realty Trust, Inc. and Sandler O’Neill, which shall remain in full force and
effect in accordance with its terms).

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Placement Agreement as of the day and year first above written.

 

 

 

ARBOR REALTY COLLATERALIZED LOAN OBLIGATION 2014-1, LTD.,

 

as Issuer

 

 

 

 

 

By:

/s/ Jarladth Travers

 

 

Name:

Jarladth Travers

 

 

Title:

Director

 

 

 

 

 

ARBOR REALTY COLLATERALIZED LOAN OBLIGATION 2014-1 LLC,

 

as Co-Issuer

 

 

 

 

 

By:

/s/ Donald J. Puglisi

 

 

Name:

Donald J. Puglisi

 

 

Title:

Independent Manager

 

 

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.,

 

as Lead Placement Agent

 

 

 

 

 

By:

Sandler O’Neill & Partners Corp.,
its sole general partner

 

 

 

 

 

By:

/s/ Christopher S. Hooper

 

 

Name:

Christopher S. Hooper

 

 

Title:

An Officer of the Corporation

 

Signature Page to Lead Placement Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

 

Officer’s Certificate

 

The undersigned,                                         , pursuant to
Section 7(d) of that certain Lead Placement Agreement dated as of April 17 2014,
by and among Arbor Realty Collateralized Loan Obligation 2014-1, Ltd., Arbor
Realty Collateralized Loan Obligation 2014-1 LLC and Sandler O’Neill & 
Partners, L.P. (the “Lead Placement Agreement”) does HEREBY CERTIFY that:

 

(a)                                 The Loan Obligation Manager (i) is a limited
liability company, duly organized, is validly existing and is in good standing
under the laws of the State of Delaware, (ii) has full power and authority to
own its assets and to transact the business in which it is currently engaged,
and (iii) is duly qualified and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires, or the performance of the Loan Obligation Management
Agreement and the Indenture would require, such qualification, except for
failures to be so qualified that would not in the aggregate have a material
adverse effect on the business, operations, assets or financial condition of the
Loan Obligation Manager or on the ability of the Loan Obligation Manager to
perform its obligations thereunder, or on the validity or enforceability of, the
Loan Obligation Management Agreement and the provisions of the Indenture
applicable to the Loan Obligation Manager; the Loan Obligation Manager has full
power and authority to execute, deliver and perform the Loan Obligation
Management Agreement and its obligations thereunder and the provisions of the
Indenture applicable to it; the Loan Obligation Management Agreement has been
duly authorized, executed and delivered by it and constitutes a legal, valid and
binding agreement of the Loan Obligation Manager, enforceable against it in
accordance with the terms thereof, except that the enforceability thereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)                                 Neither the Loan Obligation Manager nor any
of its Affiliates is in violation of any Federal or state securities law or
regulation promulgated thereunder that would have a material adverse effect upon
the ability of the Loan Obligation Manager to perform its duties under the Loan
Obligation Management Agreement or the Indenture, and there is no charge,
investigation, action, suit or proceeding before or by any court or regulatory
agency pending or, to the best knowledge of the Loan Obligation Manager,
threatened which could reasonably be expected to have a material adverse effect
upon the ability of the Loan Obligation Manager to perform its duties under the
Loan Obligation Management Agreement or the Indenture;

 

(c)                                  Neither the execution and delivery of the
Loan Obligation Management Agreement nor the performance by the Loan Obligation
Manager of its duties thereunder or under the Indenture conflicts with or will
violate or result in a breach or violation of any of the

 

A-1

--------------------------------------------------------------------------------


 

terms or provisions of, or constitutes a default under: (i) the limited
liability company agreement of the Loan Obligation Manager, (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement or other
evidence of indebtedness or other agreement, obligation, condition, covenant or
instrument to which the Loan Obligation Manager is a party or is bound,
(iii) any law, decree, order, rule or regulation applicable to the Loan
Obligation Manager of any court or regulatory, administrative or governmental
agency, body or authority or arbitrator having jurisdiction over the Loan
Obligation Manager or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this subsection (c), either individually or in the
aggregate, a material adverse effect on the business, operations, assets or
financial condition of the Loan Obligation Manager or the ability of the Loan
Obligation Manager to perform its obligations under the Loan Obligation
Management Agreement or the Indenture;

 

(d)                                 No consent, approval, authorization or order
of or declaration or filing with any government, governmental instrumentality or
court or other person is required for the performance by the Loan Obligation
Manager of its duties under the Loan Obligation Management Agreement and under
the Indenture, except such as have been duly made or obtained;

 

(e)                                  The Offering Memorandum, as of the date
thereof (including as of the date of any supplement thereto) and as of the
Closing Date does not contain any untrue statement of a material fact and does
not omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(f)                                   On the Closing Date, there shall not have
been, since the respective dates as of which information is given in the
Offering Materials, any material adverse change or prospective material adverse
change with respect to the Issuer, the Co-Issuer or the pool of Assets; and

 

(g)                                  The Loan Obligation Manager is registered
as an investment adviser under the United States Investment Advisers Act of
1940, as amended.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture.

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this 17th day of
April, 2014.

 

 

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[·]

 

Officer’s Certificate

 

The undersigned,                                         , pursuant to
Section 7(e) of that certain Placement Agreement dated as of April 17, 2014, by
and among Arbor Realty Collateralized Loan Obligation 2014-1, Ltd., Arbor Realty
Collateralized Loan Obligation 2014-1 LLC and Sandler O’Neill & Partners, L.P.
(the “Lead Placement Agreement”) does HEREBY CERTIFY that:

 

(a)                                 [·] (“Seller”) (i) is a corporation, duly
incorporated, is validly existing and is in good standing under the laws of the
State of [·], (ii) has full power and authority to own its assets and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of the Loan Obligation Purchase Agreement and the Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of Seller or on the ability of Seller to perform
its obligations thereunder, or on the validity or enforceability of, the Loan
Obligation Purchase Agreement and the provisions of the Indenture applicable to
Seller; Seller has full power and authority to execute, deliver and perform the
Loan Obligation Purchase Agreement and its obligations thereunder and the
provisions of the Indenture applicable to it; the Loan Obligation Purchase
Agreement has been duly authorized, executed and delivered by it and constitutes
a legal, valid and binding agreement of Seller, enforceable against it in
accordance with the terms thereof, except that the enforceability thereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)                                 Neither Seller nor any of its Affiliates is
in violation of any Federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of Seller
to perform its duties under the Loan Obligation Purchase Agreement or the
Indenture, and there is no charge, investigation, action, suit or proceeding
before or by any court or regulatory agency pending or, to the best knowledge of
Seller, threatened which could reasonably be expected to have a material adverse
effect upon the ability of Seller to perform its duties under the Loan
Obligation Purchase Agreement or the Indenture;

 

(c)                                  Neither the execution and delivery of the
Loan Obligation Purchase Agreement nor the performance by Seller of its duties
thereunder or under the Indenture conflicts with or will violate or result in a
breach or violation of any of the terms or provisions of, or constitutes a
default under: (i) the articles of incorporation or by-laws of Seller, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note agreement
or other evidence of indebtedness or other agreement, obligation, condition,
covenant or instrument to which Seller is

 

B-1

--------------------------------------------------------------------------------


 

a party or is bound, (iii) any law, decree, order, rule or regulation applicable
to Seller of any court or regulatory, administrative or governmental agency,
body or authority or arbitrator having jurisdiction over Seller or its
properties, and which would have, in the case of any of (i), (ii) or (iii) of
this subsection (c), either individually or in the aggregate, a material adverse
effect on the business, operations, assets or financial condition of Seller or
the ability of Seller to perform its obligations under the Loan Obligation
Purchase Agreement or the Indenture;

 

(d)                                 No consent, approval, authorization or order
of or declaration or filing with any government, governmental instrumentality or
court or other person is required for the performance by Seller of its duties
under the Loan Obligation Purchase Agreement and under the Indenture, except
such as have been duly made or obtained; and

 

(e)                                  With respect to any information in the
Offering Memorandum regarding Seller, the Offering Memorandum, as of the date
thereof (including as of the date of any supplement thereto) and as of the
Closing Date does not contain any untrue statement of a material fact and does
not omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this 17th day of
April, 2014.

 

 

 

[·]

 

 

 

By:

 

 

Name:

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Notes

 

Principal Amount

 

Class A Notes

 

U.S.$221,250,000

 

Class B Notes

 

U.S.$24,250,000

 

Class C Notes

 

U.S.$35,750,000

 

 

--------------------------------------------------------------------------------